Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art is Sharma et al. (US 2016/0282901) in view of Fu et al. (US 2012/0057278), both previously cited.

Regarding claim 20,
Sharma teaches:
A display positioning system comprising:
a stand (Sharma: Fig 1: stand 106; [0029]) configured to rest on a surface (Sharma: Fig 1: support surface 102; [0029]), the stand including a stand channel (Sharma: Fig 3: opening 136; [0042]), a first slot (Sharma: Fig 4-5: adapter receiver 130; [0046]) to secure an adapter (Sharma: Fig 4-5: adapter 108; [0050]) when the adapter is not in use (Sharma: Fig 1-5: adapter receiver 130 stores adapter 108; [0050]), and a visualization marker (Sharma: [0058]: marks),
the adapter (Sharma: Fig 4-6: adapter 108; [0050]) including a second slot (Sharma: Fig 6: mounting potion 165; [0061]) and an optical element (Sharma: Fig 6: optical element 167; [0062]), the second slot receiving a second edge of 
the adapter being secured within the first slot when not in use (Sharma: Fig 1-5: adapter receiver 130 stores adapter 108; [0050]); and 
the computing device, the computing device further comprising: 
the video capture (Sharma: Fig 1: video camera 110; [0028]; [0033]) device being configured to capture a video stream of the redirected field of view (Sharma: Fig 1: portion/area 103 directed downward; [0028]; [0033]-[0035]; [0041]; [0062]) including the visualization marker (Sharma: [0058]: marks on front support 146 which is in field of view of camera 110); 
a detector (Sharma: [0030]: computer applications) being configured to detect the visualization marker in the captured video stream (Sharma: [0030]: detecting/recognizing objects; [0058]: marks); and 
a calibrator (Sharma: [0030]: computer applications) being configured to calibrate the video stream based on the visualization marker (Sharma: [0030]; [0058]: marks for calibrating video camera 110 which includes video stream).

Sharma fails to teach:
an insert, the insert being configured to rest within the stand channel of the stand and the insert including an insert channel, the insert channel being 

Fu teaches:
an insert, the insert being configured to rest within the stand channel of the stand and the insert including an insert channel (Fu: Fig 1-2; [0018]; casing 41 of holding member 40, which includes sidewalls and bottom plate), the insert channel being configured to receive a first edge of a computing device and position the computing device in an angled position in the insert channel  (Fu: Fig 2; [0018]; electrical connector 412 in center of casing 41 centers consumer electronic product 3);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Fu with Sharma.  Using the holding member of Fu would benefit the Sharma teachings by allowing for content to be easily displayed in landscape or portrait mode.  Additionally, this is the application of a known technique, using a holding member, to a known device ready for improvement, the Sharma device, to yield predictable results.

Sharma in view of Fu fails to teach:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488